

	

		II

		109th CONGRESS

		1st Session

		S. 883

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Hagel (for himself,

			 Mr. Byrd, Mr.

			 Alexander, Mr. Pryor,

			 Mr. Craig, Mrs.

			 Dole, and Ms. Murkowski)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To direct the Secretary of State to carry

		  out activities that promote the adoption of technologies that reduce greenhouse

		  gas intensity in developing countries, while promoting economic development,

		  and for other purposes.

	

	

		1.Short title

			This Act may be cited as the

			 Climate Change Technology Deployment

			 in Developing Countries Act of 2005.

			2.Climate change

			 technology deployment in developing countriesTitle VII of the Global Environmental

			 Protection Assistance Act of 1989 (Public Law 101–240; 103 Stat. 2521) is

			 amending by adding at the end the following:

			

				CTechnology

				Deployment in Developing Countries

					731.DefinitionsIn this part:

						(1)Carbon

				sequestrationThe term

				carbon sequestration means the capture of carbon dioxide through

				terrestrial, geological, biological, or other means, which prevents the release

				of carbon dioxide into the atmosphere.

						(2)Greenhouse

				gasThe term

				greenhouse gas means carbon dioxide, methane, nitrous oxide,

				hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.

						(3)Greenhouse gas

				intensityThe term

				greenhouse gas intensity means the ratio of greenhouse gas

				emissions to economic output.

						732.Reduction of

				greenhouse gas intensity

						(a)Lead

				agency

							(1)In

				generalThe Department of

				State shall act as the lead agency for integrating into United States foreign

				policy the goal of reducing greenhouse gas intensity in developing

				countries.

							(2)Reports

								(A)In

				generalNot later than 180

				days after the date of enactment of this part and each year thereafter, the

				Secretary of State shall submit to the appropriate authorizing and

				appropriating committees of Congress a report on the 25 developing countries

				that are the top energy users, including for each country a description

				of—

									(i)the quantity and types of energy

				used;

									(ii)the greenhouse gas intensity of the energy,

				manufacturing, agricultural, and transportation sectors;

									(iii)the progress of any projects undertaken to

				reduce greenhouse gas intensity;

									(iv)the potential for further projects to

				reduce greenhouse gas intensity; and

									(v)obstacles to the further reduction of

				greenhouse gas intensity.

									(B)Use

									(i)Initial

				reportThe Secretary of State

				shall use the initial report submitted under subparagraph (A) to establish

				baselines for the developing countries with respect to the information provided

				under clauses (i) and (ii) of that subparagraph.

									(ii)Annual

				reportsThe Secretary of

				State shall use the annual reports submitted under subparagraph (A) to track

				the progress of the developing countries with respect to reducing greenhouse

				gas intensity.

									(b)ProjectsThe Secretary of State, in coordination

				with Administrator of the United States Agency for International Development,

				shall (directly or through agreements with the World Bank, the International

				Monetary Fund, the Overseas Private Investment Corporation, and other

				development institutions) provide assistance to developing countries

				specifically for projects to reduce greenhouse gas intensity, including

				projects to—

							(1)leverage, through bilateral agreements,

				funds for reduction of greenhouse gas intensity;

							(2)increase private investment in projects and

				activities to reduce greenhouse gas intensity; and

							(3)expedite the deployment of technology to

				reduce greenhouse gas intensity.

							(c)FocusIn carrying out the projects, the Secretary

				of State shall focus on—

							(1)promoting the rule of law, property rights,

				contract protection, and economic freedom; and

							(2)increasing capacity, infrastructure, and

				training.

							(d)PriorityIn carrying out the projects, the Secretary

				of State shall give priority to projects in the 25 developing countries

				identified in the report submitted under subsection (a)(2)(A).

						733.Technology inventory

				for developing countries

						(a)In

				generalThe Secretary of

				State, in coordination with the Secretary of Energy, shall conduct an inventory

				of greenhouse gas intensity reducing technologies that are developed, or under

				development, to identify technologies that are suitable for transfer to,

				deployment in, and commercialization in the developing countries identified in

				the report submitted under section 732(a)(2)(A).

						(b)ReportNot later than 180 days after the

				completion of the inventory under subsection (a), the Secretary of State and

				the Secretary of Energy shall jointly submit to Congress a report that—

							(1)includes the results of the completed

				inventory; and

							(2)identifies obstacles to the deployment of

				the technologies studied.

							734.Trade-related

				barriers to export of greenhouse gas intensity reducing

				technologiesNot later than

				180 days after the date of enactment of this part, the United States Trade

				Representative shall—

						(1)identify trade-related barriers maintained

				by foreign countries to the export of greenhouse gas intensity reducing

				technologies and practices from the United States; and

						(2)negotiate with the foreign countries for

				the removal of those barriers.

						735.Greenhouse gas

				intensity reducing technology export initiative

						(a)In

				generalThere is established

				an interagency working group to carry out a Greenhouse Gas Intensity Reducing

				Technology Export Initiative to—

							(1)promote the export of greenhouse gas

				intensity reducing technologies and practices from the United States;

							(2)identify developing countries that should

				be designated as priority countries for the purpose of exporting greenhouse gas

				intensity reducing technologies and practices, based on the report submitted

				under section 732(a)(2)(A);

							(3)identify potential barriers to adoption of

				exported greenhouse gas intensity reducing technologies and practices;

				and

							(4)identify previous efforts to export energy

				technologies to learn best practices.

							(b)CompositionThe working group shall be composed

				of—

							(1)the Secretary of State, who shall act as

				the head of the working group;

							(2)the Administrator of the United States

				Agency for International Development;

							(3)the United States Trade

				Representative;

							(4)a designee of the Secretary of Energy;

				and

							(5)a designee of the Secretary of

				Commerce.

							(c)Performance

				reviews and reportsNot later

				than 180 days after the date of enactment of this part and each year

				thereafter, the interagency working group shall—

							(1)conduct a performance review of actions

				taken and results achieved by the Federal Government (including each of the

				agencies represented on the interagency working group) to promote the export of

				greenhouse gas intensity reducing technologies and practices from the United

				States; and

							(2)submit to the appropriate authorizing and

				appropriating committees of Congress a report that describes the results of the

				performance reviews and evaluates progress in promoting the export of

				greenhouse gas intensity reducing technologies and practices from the United

				States, including any recommendations for increasing the export of the

				technologies and practices.

							736.Technology strategic

				plan and demonstration projects

						(a)In

				generalThe Secretary of

				State, in coordination with the Secretary of Energy and the Administrator of

				the United States Agency for International Development, shall develop a

				technology strategic plan, and carry out demonstration projects, to promote the

				adoption of technologies and practices that reduce greenhouse gas intensity in

				developing countries.

						(b)Demonstration

				projects

							(1)In

				generalThe Secretaries and

				the Administrator shall plan, coordinate, and carry out demonstration projects

				under this section in at least 10 eligible countries, as determined by the

				Secretaries and the Administrator.

							(2)EligibilityA country shall be eligible for assistance

				under this subsection if the Secretaries and the Administrator determine that

				the country has demonstrated a commitment to—

								(A)just and democratic governance,

				including—

									(i)promoting political pluralism, equality,

				and the rule of law;

									(ii)respecting human and civil rights;

									(iii)protecting private property rights;

									(iv)encouraging transparency and accountability

				of government; and

									(v)combating corruption; and

									(B)economic freedom, including economic

				policies that—

									(i)encourage citizens and firms to participate

				in global trade and international capital markets;

									(ii)promote private sector growth and the

				sustainable management of natural resources;

									(iii)strengthen market forces in the economy;

				and

									(iv)respect worker rights.

									(3)SelectionIn determining which eligible countries to

				provide funding to under paragraph (1), the Secretaries and the Administrator

				shall consider—

								(A)the extent to which the country meets or

				exceeds the eligibility criteria;

								(B)the opportunity to reduce greenhouse gas

				intensity in the eligible country; and

								(C)the opportunity to generate economic growth

				in the eligible country.

								(4)Types of

				projectsDemonstration

				projects under this section may include—

								(A)coal gasification, coal liquefaction, and

				clean coal projects;

								(B)carbon sequestration projects;

								(C)cogeneration technology initiatives;

								(D)renewable projects; and

								(E)lower emission transportation.

								737.Fellowship and

				exchange programsThe

				Secretary of State, in coordination with the Secretary of Energy, the Secretary

				of Commerce, and the Administrator of the Environmental Protection Agency,

				shall carry out fellowship and exchange programs under which officials from

				developing countries visit the United States to acquire expertise and knowledge

				of best practices to reduce greenhouse gas intensity in their countries.

					738.Authorization of

				appropriationsThere are

				authorized to be appropriated such sums as are necessary to carry out this part

				(other than section 736).

					739.Effective

				dateExcept as otherwise

				provided in this part, this part takes effect on October 1, 2005.

					740.Termination of

				authorityThe authority

				provided by this part terminates effective December 31,

				2010.

					.

		

